Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered January 13, 1988, convicting him of rape in the first degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that he was denied a fair trial when the complainant’s hospital record was received into evidence. The hospital record contains a description of the events leading up to the rape. Although this description should have been redacted as improper bolstering (see, Williams v Alexander, 309 NY 283; People v Jackson, 124 AD2d 975), the error was harmless, in view of the overwhelming evidence of the defendant’s guilt (see, People v Johnson, 57 NY2d 969, 970; People v Crimmins, 36 NY2d 230).
We have considered the contention raised by the defendant in his supplemental pro se brief and find it to be without merit. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.